United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 16, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-50769
                        Conference Calendar



MICHELLE NURNBERG,

                                    Plaintiff-Appellant,

versus

DOUG DRETKE, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
CORRECTIONAL INSTITUTIONS DIVISION, Huntsville, TX; UNKNOWN
TEXAS DEPARTMENT OF CRIMINAL JUSTICE INMATE TRUST FUND OFFICIALS;
UNKNOWN TEXAS DEPARTMENT OF CRIMINAL JUSTICE HOBBY UNIT MAILROOM
OFFICIALS,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                        USDC No. 6:04-CV-56
                       --------------------

Before BENAVIDES, CLEMENT, and PRADO, Circuit Judges.

PER CURIAM:*

     Michelle Nurnberg, Texas prisoner # 1049233, has filed a

motion to proceed in forma pauperis (IFP) on appeal from the

dismissal of her action under 42 U.S.C. § 1983.   The district

court denied Nurnberg’s motion to appeal IFP and certified that

the appeal was not taken in good faith.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 04-50769
                                  -2-

     By moving to proceed IFP, Nurnberg is challenging the

district court’s certification.     See Baugh v. Taylor, 117 F.3d
197, 202 (5th Cir. 1997).     Because the merits of Nurnberg’s

appeal are “inextricably intertwined” with the district court’s

certification that the appeal was not taken in good faith, we

determine both issues, denying IFP and dismissing the appeal.

See id.

     By Nurnberg’s own admission, she was aware of both her

alleged injury and its causal connection to the defendants in

January 2002.   Accordingly, Nurnberg’s lawsuit, filed in late

February 2004, was time-barred.     Rodriguez v. Holmes, 963 F.2d
799, 803 (5th Cir. 1992).     Nurnberg fails to present any valid

basis for tolling of the limitations period.        Under these

circumstances, the district court did not err in dismissing

Nurnberg’s complaint for failure to state a claim.         See Howard v.

King, 707 F.2d 215, 219-20 (5th Cir. 1983).         Nurnberg’s appeal is

DISMISSED as frivolous.     See 5TH CIR. R. 42.2.

     The district court’s dismissal of Nurnberg’s complaint for

failure to state a claim, and the dismissal of this appeal as

frivolous, both count as strikes under 28 U.S.C. § 1915(g).

Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).

Nurnberg is CAUTIONED that if she accumulates three strikes, she

will no longer be allowed to proceed IFP in any civil action or

appeal filed while she is incarcerated or detained in any
                           No. 04-50769
                                -3-

facility unless she is under imminent danger of serious physical

injury.   See 28 U.S.C. § 1915(g).

     IFP MOTION DENIED; APPEAL DISMISSED AS FRIVOLOUS; SANCTION

WARNING ISSUED.